The Honorable John Bynum Prosecuting Attorney 312 So.2d P.O. Box 1587 Russellville, AR 72801
Dear Mr. Bynum:
This is in response to your request for an opinion on the following question:
  Can a Quorum Court levy a court cost on all criminal and civil cases filed in Pope County in the absence of a state statute authorizing such a levy by the court?
While a conclusive response requires consideration of the particular proposed cost,1 it is my opinion that the answer to this question is, generally, "no".
Please note that I have enclosed a copy of Attorney General Opinion No. 88-305 with regard to the proposed imposition of additional costs in all felony, misdemeanor and traffic violations cases.  It was presumed in responding to that question that the costs would be assessed in all courts within the county, and that they would be in addition to all costs currently authorized under state law.  We concluded that the county's assessment of other additional costs of this nature would be contrary to state law.
It is my opinion that this same analysis would apply to preclude the county's levy of an additional filing cost in civil cases.  As noted in Opinion No. 84-57 (copy enclosed), the Arkansas Supreme Court has indicated that the legislature's adoption of uniform fee schedules reflects its intent to establish a uniform standard throughout the state.  KOLLMEYER v. GREER, 267 Ark. 632, 636,593 S.W.2d 29 (1980).  The state has therefore preempted this field, precluding the quorum court from levying such costs, other than as currently authorized under state law.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.
1 It should be noted that the quorum court has been granted authority to levy certain additional costs.  SEE, e.g., A.C.A.14-20-102 with regard to costs incurred in the defense of indigents and 16-21-106 involving assistance to victims and witnesses of crimes.  SEE ALSO Attorney General Opinion No.88-305, copy enclosed.